Citation Nr: 0704723	
Decision Date: 02/20/07    Archive Date: 02/27/07	

DOCKET NO.  04-07 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for asthma and airway 
hyperactivity. 

2.  Entitlement to an increased evaluation for focal 
segmental glomerular sclerosis with hypertension, currently 
evaluated at 30 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from January 1990 to October 
1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied the benefits sought on 
appeal.  (The veteran's claims file was subsequently 
transferred to the jurisdiction of the RO in Montgomery, 
Alabama.)  The case has been referred to the Board for 
appellate review.


REMAND

A preliminary review of the record disclosed a need for 
further development prior to final appellate review.  With 
respect to the issue of whether new and material evidence has 
been submitted to reopen a claim for service connection for 
asthma and airway hyperactivity, while the RO provided notice 
as required by 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b), a case from the United States Court of 
Appeals for Veterans Claims (Court) has modified the 
information that must be provided to a claimant seeking to 
reopen a previously denied claim.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

In that case the Court held, in part, that the VA's duty to 
notify a claimant seeking to reopen a claim previously denied 
included advising the claimant of the evidence and 
information that was necessary to reopen the claim and that 
the VA must notify a claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefits sought by the claimant.  It was 
further held that the VA must, in the context of a claim to 
reopen, examine the basis of the denial in the prior decision 
and to provide a notice letter to a claimant that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found to be insufficient in the previous denial.  The 
notification letter provided to the veteran in connection 
with her claim to reopen the previously denied claim for 
service connection for asthma and airway hyperactivity does 
not comply with the Kent ruling.  As such, this matter must 
be addressed prior to final appellate review.  

With respect to the claim for an increased evaluation for the 
veteran's kidney disability, the March 2003 letter to the 
veteran, while acknowledging that the letter pertained to her 
claim for an increased evaluation for her kidney disability, 
does not inform the veteran of what the evidence must show to 
establish entitlement to an increased evaluation.  

Further, that following the July 2003 rating decision, which 
continued and confirmed the 30 percent evaluation for the 
kidney disability, the veteran expressed disagreement with 
that decision and essentially requested a separate evaluation 
for the hypertension associated with her kidney disability.  
However, rather than process the veteran's claim as a claim 
for an increased evaluation for the kidney disability, the RO 
characterized the issue as whether there was clear and 
unmistakable error in the failure to evaluate the 
hypertension as a disability separate from the kidney 
disability.  However, since the veteran expressed 
disagreement with the July 2003 rating decision that decision 
does not represent a final decision and is not subject to a 
revision of the decision based on clear and unmistakable 
error.  See 38 C.F.R. § 3.105(a) ("previous determinations 
which are final and binding . . . will be accepted as correct 
in the absence of clear and unmistakable error.")  Therefore, 
the Board finds that the RO incorrectly characterized the 
issue on appeal as involving clear and unmistakable error 
when the issue should be framed as a claim for an increased 
evaluation, as set forth in the title page of this decision.  



The result of this mischaracterization of the issue is that 
the Statement of the Case provided to the veteran in 
connection with her current claim does not contain the 
schedular criteria utilized to evaluate her disability.  
Therefore, this matter must be addressed prior to final 
appellate review.  

This case is being returned to the RO via the Appeals 
Management Center (AMC), in Washington, DC, and the veteran 
will be notified when further action on her part is required.  
Accordingly, this case is REMANDED for the following actions: 

1.  The RO should advise the veteran of 
what evidence would substantiate her 
request to reopen a claim for service 
connection for asthma and airway 
hyperactivity, alas denied by a December 
1996 rating decision.  Apart from any 
other notice requirements applicable 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the RO should comply with the 
Court's guidance in Kent and advise the 
veteran of the evidence and information 
that is necessary to reopen the claim and 
the evidence and information that is 
necessary to establish her entitlement to 
the underlying claim for service 
connection.  In doing so, the RO should 
advise the veteran of the element or 
elements required to establish service 
connection that were found to be 
insufficient at the time of the previous 
denial.

2.  The RO should provide notice to the 
veteran consistent with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in connection with her claim 
for an evaluation in excess of 30 percent 
for focal segmental glomerular sclerosis 
with hypertension.  

3.  After the development requested in 
the first two paragraphs has been 
completed, the case should again be 
reviewed by the RO on the basis of any 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
her representative should be furnished a 
Supplemental Statement of the Case which 
includes the schedular criteria for 
evaluating the veteran's kidney 
disability.  The veteran and her 
representative should be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review. 

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until she is notified. 



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

